Citation Nr: 1538861	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-42 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability. 

3.  Entitlement to an increased rating for residuals of rheumatic fever, including valvular heart disease, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected-disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to July 1957, and subsequent periods of unverified reserve service.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, and an October 2009 rating decision of the Cleveland, Ohio, RO.

In its July 2009 rating decision, the RO adjudicated the issue of entitlement to service connection for a back disability on the merits.  A review of the claims folder reflects that the RO, in a final 1997 rating decision, denied entitlement to service connection for a back disability; thus, the Board has re-characterized the issue on appeal to correctly reflect its nature.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's Service Treatment Records (STRs) are more probative that his post service statements regarding a sinusitis disability.

2.  The most probative evidence of record is against a finding that the Veteran has a sinusitis disability causally related to, or aggravated by, active service.

3.  In an unappealed September 1997 rating decision, the RO denied service connection for a back injury.

4.  Evidence received since the September 1997 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability; thus it is new and material.  

5.  The earliest post service clinical evidence of a back injury is in 2004, when the Veteran was diagnosed with degenerative disc disease, approximately 47 years after separation from service.  

6.  The most competent credible evidence of record is against a finding that the Veteran has a back disability causally related to, or aggravated by, service.

7.  The most probative evidence is against a finding that the Veteran's service-connected heart disease results in a workload of 5 METs or less, left ventricle dysfunction with an ejection fraction of 50 percent or less, or more than one episode of acute heart failure in the past year.  

8.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from obtaining and/or maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Evidence received since the September 1997 RO decision that denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015)


3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for a rating in excess of 30 percent for residuals of rheumatic fever, including valvular heart disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7000 (2015).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in May 2009 and September 2011.  Any deficiency with regard to notice pursuant to Kent v. Nicholson, 20 Vet.App. 1 (2006) is not prejudicial because, as explained below, the Board has reopened the previously denied claim of entitlement to service connection for a back injury.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 
VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that adequate examinations have been obtained where warranted.  The claims file includes examination reports specific to the Veteran's back in December 2010; and valvular heart disease and rheumatic fever in May 2009, September 2011, February 2013, and June 2014.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports contain findings necessary to determine whether service connection or an increased rating is warranted.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  Adequate rationale has been provided.  The Board notes that the December 2010 examination does not provide an opinion regarding the nexus between the Veteran's service and his back injury.  The Board finds that remanding the case for such an opinion is not warranted as the Board finds the Veteran less than credible as to a back injury during service. 

The Board has also considered whether the Veteran should be afforded a VA examination for the claim of entitlement to service connection for sinusitis, but finds that one is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet.App.79, 81 (2006).  In the present case, as is discussed below, the evidence does not support a finding of a current sinus disability or symptoms of such, and there is no competent credible evidence of a sinusitis disability in service.  Thus, a remand to obtain an examination/opinion is not warranted.  

The Veteran is in receipt of Social Security Administration (SSA) benefits but that his SSA records are not of record.   However, the record indicates the Veteran receives SSA benefits due to his age.  Thus a remand to obtain SSA records is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015).  Board decisions are final on the date stamped on the face of the decision. 38 C.F.R. § 20.1100 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet.App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet.App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet.App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet.App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet.App. 505, 509 (2007).

Total disability evaluation based on individual unemployability due to service connected-disability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet.App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for Sinusitis

An essential element to a service connection claim is a current disability.  The evidence is against a finding that the Veteran has sinusitis.  VA medical records do not show a diagnosis of sinusitis or symptoms of such.  Further, the Veteran has not submitted any evidence to support a current diagnosis of sinusitis, including clinical records of symptoms of such.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for sinusitis is not warranted in this case.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992)("In the absence of proof of a present disability there can be no valid claim.").  See also Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Veteran is competent to report some possible symptoms of sinusitis, such as nasal discharge or congestion.  However, he has not been shown to be competent to relate any such symptoms to a chronic sinusitis disability (i.e. based on x-ray or radiograph findings).  Importantly, he has not submitted statements as to chronic symptoms.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  The clinical records do not support chronic symptoms indicative of sinusitis.  

The Board notes a November 2004 hospital discharge summary that lists several admitting diagnoses and discharge diagnoses.  One of the diagnoses on both lists is sinusitis.  However, the record is silent as to symptoms, treatment, or a history of sinusitis prior to, or subsequent to, 2004.  In this regard, the Board notes that the Veteran filed his claim for service connection for sinusitis in March 2009, more than four years after his diagnosis.  

Even if the Veteran had a current diagnosis of sinusitis, there is still no competent credible evidence of record indicative that it is causally related to active service.  The Veteran's STRs are silent for complaints of, or treatment for, sinusitis during service.  

The STRs note that the Veteran sought treatment for a variety of complaints, to include the following: broken glasses in February 1955, gonococcal urethritis in March 1955, field blisters in August 1955, a left elbow contusion in December 1955, dizzy spells in April 1956, wart removal on his hand in June 1956, an injured right middle finger in July 1956, and a tonsillectomy in February 1957.  The Board finds if the Veteran suffered sinusitis in service, it would have been reasonable for the Veteran to have sought treatment for it during service.   

Additionally, the June 1957 Release From Active Duty examination report indicates normal sinuses, and the Veteran specifically denied, in February 1959 and May 1961, ever having sinusitis.  In May 1997, the Veteran filed a claim for service connection for several disabilities but failed to file for sinusitis.  The Board finds it reasonable that had the Veteran been suffering from chronic sinusitis at that time, he would have included a claim for service connection for sinusitis with the other disabilities listed.  

Furthermore, post service treatment records from January 2002, December 2002 and September 2004 indicate normal or negative HEENT (head, eye, ear, nose, and throat) examinations.  Specifically, the Veteran denied a history of any HEENT problems except wearing glasses in December 2002.  Any statement by the Veteran of sinusitis in service is less than credible given the record as a whole.  
  
In sum, because the Board finds that the record is void of any competent credible evidence that the Veteran currently has sinusitis or sinusitis symptoms causally related to, or aggravated by service, service connection for sinusitis is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990). 

New and Material Evidence - Back disability

Historically, in an unappealed September 1997 rating decision, the RO denied service connection for a back disability.  The RO found there was no record of back problems showing a chronic disability subject to service connection.  In March 2009, the Veteran filed a claim to reopen.

Evidence at the time of the last final denial

The Veteran's STRs from July 1953 through May 1961 were associated with the claims file at the time of the September 1997 rating decision.  They were negative for evidence of a back injury, complaints of a back injury, or treatment of such.  

Evidence since the last final denial

A March 2004 record that reflects the Veteran underwent an x-ray for his spine as a follow-up procedure pertaining to right leg pain and numbness reported in February 2004.  The impression was advanced degenerative disc disease with spondylosis and hypertrophic spurring throughout most of the lumbar spine, as well as significant central canal encroachment at the L2-3, L3-4, and L4-5 levels.

A May 2005 VA examination report pertaining to the ankle and foot notes the Veteran provided a history of osteoarthritis, but the report and the problem list do not specify the location. 

An April 2006 private medical treatment record, including an MRI analysis of the spine.  The reported impression included moderate to severe degenerative changes of the lumbosacral spine; bilateral lateral recess stenosis changes predominantly at the L1-2, L2-3, and L3-4 levels; mild central canal stenosis, predominantly at the L2-3, L3-4 levels; and sigmoid scoliosis.  A nuclear medicine bone scan identified degenerative changes in the cervical spine, the lumbar spine, both knees, and mild scoliosis of the thoracolumbar spine.  

A May 2006 private treatment record that reflects that the Veteran was "complaining of low back pain for several years," but "denie[d] any specific incidences originally inciting complaints."  The report reflects stiffness in the lumbar spine to rotation side bending to the right and left, radiating pain into the right and left buttocks on the straight leg test, pain on flexion and extension of the back, and pain over L5-S1 facets bilaterally.  The report notes that no degenerative spine disease with nerve root compression could be localized clinically.  The report also reflects the clinician's review of outside films dated April 2006 concluded degenerative spine, disc, and joint disease.  The clinician assessed the condition as lumbosacral spondylosis and lumbar degenerative spine, disc, and facet joint disease.  

An August 2007 VA examination report pertaining to the heart noted degenerative changes in the thoracic spine seen in a chest x-ray.  

Treatment records from 2006 through 2010 reflect ongoing complaints of back pain and treatment for such.  

A December 2010 examination, including x-ray, that reflects degenerative arthritis and joint irregularity of the thoracic spine and degenerative arthritis and scoliosis of the lumbar spine.  The clinician diagnosed Intervertebral Disc Syndrome with degenerative arthritis changes.  Although the clinician recorded the Veteran's statement that he has had back pain for 55 years since service, the clinician did not provide a nexus opinion as it relates to the Veteran's service.

Old and new evidence of record considered as a whole 

The claims file now includes records from March 2004 to December 2010 which reflect numerous treatments and diagnoses related to the Veteran's back.  The evidence relates to an unestablished fact (i.e., that the Veteran has a back disability).  In addition, the evidence now includes the Veteran's statement as to continuity of symptoms since service, which is assumed credible for purposes of reopening the Veteran's claim.

Given the low threshold for reopening a previously denied claim as espoused by the Court in Shade v. Shinseki, 24 Vet.App. 110 (2010), the Board finds that new and material evidence has been received.  Thus, the claim for a back disability is reopened.  

Reopened Claim of Entitlement to Service Connection for a Back Injury

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a back injury may be granted on the merits, de novo.  The Board finds that it may adjudicate the claim without prejudice to the Veteran at this time because the RO, in the July 2009 rating decision, considered the Veteran's claim on its merits, without requiring a finding of new and material evidence.  

As noted above, an essential element to a service connection claim is a current disability.  A review of the Veteran's file reflects a diagnosis of degenerative disc disease in approximately March 2004.  A CT scan of the lumbar spine reflected degenerative disc disease with spondylosis and hypertrophic spurring throughout most of the lumbar spine.  There was also significant central canal encroachment at the L2-3, L3-4, and L4-5 levels.  Degenerative disc disease has been noted throughout the Veteran's post-service clinical records, including in November 2004, April 2006, May 2006, June 2006, August 2006, December 2007, July through September 2010, and in a December 2010 examination.  X-rays conducted in February 2013 and February 2014 showed degenerative changes in the thoracic spine.  Thus, this element, a current disability, has been met.  

A second essential element to a service connection claim is an in-service incurrence or aggravation of a disease or injury.  As described below, the Board finds this element has not been met.  

The Board finds that the Veteran is less than credible as to an injury in service and/or chronic symptoms since separation.  During a December 2010 examination, the Veteran reported that his back injury occurred in 1955 while in service; this would have been approximately two years after entrance and two years prior to separation.  

The Veteran's STRs are negative for complaints of, or treatment for, his back.  As noted above, the Veteran's STRs reflect that the Veteran sought treatment for a variety of complaints, to include the following: broken glasses in February 1955, gonococcal urethritis in March 1955, field blisters in August 1955, a left elbow contusion in December 1955, dizzy spells in April 1956, wart removal on his hand in June 1956, an injured right middle finger in July 1956, and a tonsillectomy in February 1957.  The Board finds it reasonable that had the Veteran suffered a back injury in 1955, in the middle of his four years of service, he would have sought treatment for it, especially as he served for another two years.

In addition, the Veteran's June 1957 Release From Active Duty examination report noted a normal spine.  The clinician found the Veteran qualified to perform the duties of his rate at sea and in the field.  In an April 1958 Annual Certificate of Physical Condition, the Veteran certified that he considered himself physically qualified for active duty.  A February 1959 Report of Medical Examination report for the purpose of transferring classes noted a normal spine and found the Veteran qualified for active duty at sea and in the field.  No defects were considered disqualifying.  The Veteran denied a history of arthritis or rheumatism as well as bone, joint, or other deformities.  A May 1961 Report of Medical Examination (quadrennial examination) again noted a normal spine.  The Veteran again denied a history of arthritis or rheumatism as well as bone, joint, or other deformities.  And finally, when the Veteran filed his initial claim for a back injury in May 1997, the Veteran did not report ever being treated for a back injury.  The Veteran did, however, report being treated for rheumatic fever.    

The Board finds that if the Veteran had had a back injury in service, or had chronic symptoms of a disability since service, it would have been reasonable for it to have been noted in the STRs noted above.  

The earliest clinical evidence of a back disability is more than four decades after separation from service.  A March 2004 record reflects that the Veteran underwent an x-ray for his spine as a follow-up procedure pertaining to right leg pain and numbness reported in February 2004.  The Veteran again reported back pain in May 2006.  The report reflects that the Veteran was "complaining of low back pain for several years," but "denie[d] any specific incidences originally inciting complaints."  

The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the present claim, the earliest complaint of the back is in 1997, several decades after separation from service.  

The Board finds that if the Veteran had a back injury in service or symptoms of a back injury in the decades following active service, it would have been reasonable for him to have reported it when he sought treatment in 2006, rather than to deny any specific incidents causing the pain and to state that he had it for "several years" as opposed to several decades.  

Based on the record as a whole, the Board finds that the Veteran is less than credible as to a back injury in service.  

A third and final element to a service connection claim is a nexus, or link, between the claimed in-service disease and the present disability.  The claims file does not contain any competent credible evidence linking the Veteran's back disability to service.  Any clinical opinion which is based on the Veteran's self-reported history of an in-service injury and/or chronic symptoms since service is not probative.  

The Veteran is competent to state that he has back pain; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of disc disease, especially in light of the lapse of time since service, and his age upon diagnosis.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  See Kahana at 435.

In sum, the Board finds that service connection for a back disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56.

Increased Rating (Residuals of Rheumatic Fever, including valvular heart disease)

The Veteran is service connected for residuals of rheumatic fever, including valvular heart disease, as 30 percent disabling under Diagnostic Code (DC) 7000 effective from August 2006.  

A 100 percent rating under DC 7000 is appropriate during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  A 100 percent rating is also appropriate with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; when a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.

A 60 percent rating is appropriate when the claimant has experienced more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See Note (2) 38 C.F.R. § 4.104.

The Board finds, for the reasons noted below, that a rating in excess of 30 percent is not warranted for any period on appeal.  

In October 2006, the Veteran underwent a VA electrocardiogram examination.  The examiner noted normal left ventricle size and function with an ejection fraction of 60 percent.  The examiner noted mild left ventricle hypertrophy, a dilated ascending aorta, mild mitral valve prolapse, and a normal right ventrical size and function.  The examiner measured the Veteran's METs at 8.  

A December 2006 private medical echocardiography report reflects an ejection fraction of 55 percent.  The clinician noted normal left ventricle function and a calcified aortic root.  No METs level was noted.  

A December 2007 private medical echocardiography report reflects an ejection fraction of 70 percent.  The clinician noted normal left ventricle contractility, a dilated left atria, and moderately severe mitral regurgitation.  A METs level was not noted.  

A March 2008 private medical echocardiography report reflects an ejection fraction of 45 to 50 percent.  The clinician noted a mildly dilated left atrial and mildly depressed left ventricle function.   A METs level was not noted.  

In May 2009, the Veteran underwent another VA examination.  The Veteran reported shortness of breath and fatigue after walking 30 to 40 feet.  Because of his report, the examiner did not conduct a stress test.  The examiner estimated the level of activity resulting in dyspnea, angina, dizziness, or syncope at more than 5 METs and up to 7 METs.  The examiner noted that chronic congestive heart failure was not present, there was not more than one episode of acute chronic heart failure in the past year, and that there was not an active infection.  Ejection fraction was not provided.  However, a private medical echocardiography record from May 2009 reflects an ejection fraction of 50 to 55 percent, but no METs estimate.         

A January 2010 note from Dr. N.B. reflects that the Veteran has been a patient for many years.  While noting a history of coronary artery disease with bypass surgery, hypertension, and aortic insufficiency, the doctor explained that the Veteran's cardiac status was stable.  

The Veteran elected a dual chamber pacemaker placement in April 2010.  The doctor noted the Veteran has a past history of coronary artery disease, dyslipidemia, and gastroesophageal reflux disease.  The Veteran had reported being syncopal, dizzy, presyncopal, and suffering from weakness, fatigue, and shortness of breath on exertion.  A Holter monitor revealed severe bradycardia with heart rate in the 30s.  The bypasses from a previous surgery were arthritic, but open.  The doctor noted the Veteran has symptoms of what appeared to be sick sinus syndrome.  

The record reflects the Veteran saw the April 2010 surgeon for monthly follow up appointments.  The May 2010 visit report reflects the Veteran was doing well.  The doctor noted in a subsequent May 2010 report that the Veteran "has mild mitral regurgitation and mild aortic insufficiency.  He has a history of Rheumatic Fever and those valvular lesions could be a result of his heart condition today."  The June 2010 report reflects the Veteran had chronic back pain.  An ultrasound was conducted across the lower extremities.  No significant asymmetry or abnormalities were reported.  The July 2010 report reflects the Veteran had lower extremity swelling, which in the doctor's opinion, was "related to his back pain and chronic injections and secondary to stasis."  The doctor recommended an Unna boot in an attempt to reduce lower extremity swelling.

An August 2010 report reflects the Veteran was seen with an Unna boot.  Ejection fractions at rest and stress were 62 percent and 60 percent, respectively.  No METs were reported.  The record reflects the Veteran was ordered to discontinue the Unna boot in October 2010.

The Veteran underwent an examination in December 2010.  Based on MRI images of the chest, back, and hips, an electrocardiogram, and review of a July 2010 echocardiography report and an August 2010 resting myocardial perfusion study provided by the Veteran, the doctor reported ejection fraction at 60 percent and METs greater than 10.  

In sum, from 2006 through 2010, evidence is against an increased rating because the Veteran's METs levels were consistently estimated at greater than five, the tested left ventricle ejection fraction percentage was greater than 50 percent in six of seven medical examination reports, and there is no competent credible evidence of active infection, chronic congestive heart failure, or acute congestive heart failure.  While the Board acknowledges that the March 2008 private medical echocardiography report reflects an ejection fraction of 45 to 50 percent, the report does not provide a causal link between the Veteran's service-connected heart disease and the ejection fraction.  As addressed below, the most probative medical opinion as to a nexus between the Veteran's current cardiac condition and his service-connected heart disability is that it is less likely than not that the Veteran's current cardiac impairment was caused by, or is the result of, his service-connected heart disease.  The examiner noted that the Veteran's only cardiac condition that required clinical treatment in at least the past decade is coronary artery disease.  The examiner noted that the Veteran has been asymptomatic from a rheumatic heart disease standpoint.  The most probative evidence is against a finding that his March 2008 ejection fraction is related to his service-connected disability.  

The Veteran underwent another VA examination in May 2011.  The Veteran reported shortness of breath after walking 100 to 200 feet, fatigue, rare dizziness, and paroxysmal nocturnal dyspnea approximately once every two weeks.  The Veteran denied chest pain, orthopnea, palpitations, and syncope.  The examiner noted that the Veteran is no longer able to garden or mow his yard due to back problems.  The Veteran stated his exercise capacity is also limited by his back pain.  A stress test was not performed as it was medically contraindicated.  The examiner indicated that chronic congestive heart failure was present, infection was not present, and there had not been more than one episode of acute heart failure in the past year.  The examiner estimated the METs level at more than three and up to five.  A July 2011 echocardiogram addendum estimated the ejection fraction at 60 to 65 percent.  The Board finds that the May 2011 notation of chronic congestive heart failure is not probative, as discussed in further detail below.  

The Veteran underwent a subsequent examination in September 2011.  The Veteran reported shortness of breath and fatigue, but not angina, dizziness or syncope attacks.  The Veteran reported being able to brush his teeth, drive a car, cook, dress himself, walk, and shop.  He reported being unable to vacuum, climb stairs, push a lawn mower, or perform gardening activities due to chest pain and shortness of breath.  The examination did not show any evidence of congestive heart failure.  A stress test was not performed because it was medically contraindicated due to pacemaker placement.  An echocardiogram was performed, and the ejection fraction of the left ventricle was 62 percent.  The examiner estimated the METs level as greater than three but less than four.  The examiner concluded by stating the "effect on the claimant's usual occupation is cardia related symptoms and his spinal deformity.  The effect of the condition(s) on the claimant's daily activity is heart condition and back condition."  

During a November 2011 scheduled appointment for evaluation of his coronary artery disease, the Veteran reported to a nurse an "episode 2 weeks ago with dizziness and B/p dropped to 88/54 and took an hour to recover."  A doctor's subsequent note reflects no acute distress, no angina, no dizziness, and no acute cardio-pulmonary disease.  

Another VA examination was conducted in February 2013.  The Veteran reported shortness of breath walking on ground level at 100 yards and occasional chest pain every three to four months.  The examiner noted that the Veteran has not had congestive heart failure and thus no acute congestive heart failure in the past year.  The examiner, studying the July 2011 echocardiogram, noted left ventricular ejection fraction at 60 to 65 percent.  Using an interview-based METs test, the examiner estimated the lowest activity level at which the Veteran reports dyspnea and angina to be five to seven METs, a level consistent with walking one flight of stairs, mowing the lawn with a push mower, or golfing without a cart.  The examiner indicated the METs level limitation is due solely to the Veteran's heart condition(s), but indicated the Veteran's heart condition does not impact his ability to work.    

The most recent VA examination was conducted in June 2014.  The examiner reviewed the claims file, including the 2010 private treatment records, the May 2011 examination report, the July 2011 echocardiogram, the September 2011 examination report, and the February 2013 examination report.  The examiner reviewed the primary care physician notes from November 2011 to February 2014 and noted they fail to report any cardiac problems.  The most recent note from February 2014 reported no angina, no dizziness, and no syncope.  The examiner provided an opinion that it is less likely than not that the Veteran's pacemaker placement was caused by or the result of his service connected rheumatic heart disease.  The examiner explained that the pacemaker was placed due to sick sinus syndrome, which can be caused by coronary artery disease and rheumatic heart disease.  The Veteran's only clinically significant heart disease has been coronary artery disease, requiring surgery and percutaneous coronary intervention.  

The June 2014 examiner acknowledged the Veteran's diagnosis of rheumatic heart disease and evidence of aortic valve thickening, but based on the records, noted the Veteran has not required treatment for it and has been asymptomatic from a rheumatic heart disease standpoint.  The examiner concluded that because there has not been documented evidence of worsening rheumatic heart disease, it is more than 50 percent likely that his sick sinus syndrome was caused by coronary artery disease.  

During the June 2014 examination, the examiner provided a second opinion.  The examiner opined that it is less likely than not that the Veteran's current cardiac impairment was caused by, or is the result of, his service-connected heart disease.  The examiner noted that the Veteran's only cardiac condition that required clinical treatment in at least the past decade is coronary artery disease.  Again, the examiner noted that the Veteran has been asymptomatic from a rheumatic heart disease standpoint.  The examiner also noted that the February 2013 examiner stated the estimated METs were based on the Veteran's heart condition alone.  However, based on the May 2011 examination in which the Veteran acknowledged that back pain was the predominant reason for functional limitation, as well as more recent notes indicating diagnoses of fibromyalgia, osteoarthritis, and chronic venous insufficiency, the examiner explained that it would appear the Veteran has several non-cardiac conditions which limit his exercise capacity and have probably led to deconditioning.  

Based on the record as a whole, to include the June 2014 examination which is the most probative as it considers all the pertinent evidence, the clinical evidence does not reflect the Veteran is entitled to a higher rating at any time throughout this appeal.  As noted above, the Veteran's METs were estimated at five to seven in May 2009 and greater than 10 in December 2010.  Neither would warrant a rating a higher than 30 percent under DC 7000.  The Board acknowledges that the Veterans METs were estimated at three to five in May 2011 and three to four in September 2011.  However, and importantly, the examiner in May 2011 noted that the Veteran is no longer able to garden or mow his yard due to back problems.  The Veteran also stated his exercise capacity is limited by his back pain.  The September 2011 examiner similarly noted that a combination of the Veteran's heart and back disabilities affect his usual occupation and daily activity.  Moreover, the Veteran, per an interview-based METs test, was rated at five to seven METs in February 2013.  And most recently, an examiner conducted a full review of the file in June 2014 and opined that the Veteran's current cardiac impairment is less likely than not caused by his service-connected rheumatic heart disease, citing the limitations due to his back and the asymptomatic nature of his rheumatic heart disease over the past decade.  

The Board also notes that the May 2011 examiner noted that chronic congestive heart failure was present but also noted that there had not been more than one episode of acute congestive heart failure in the past year.  A review of the file does not reflect another competent credible medical opinion in agreement with this finding, including examinations conducted in May 2009, December 2010, September 2011, February 2013, and June 2014.  The Board finds the record as a whole, including the five examination reports negative for chronic congestive heart failure across a period of nearly five years, more probative than one examination in the middle of that same period, which does not provide any rationale or dates supporting chronic congestive heart failure and contrarily notes that there has not been more than one episode of acute congestive heart failure in the past year.  Additionally, the record does not reflect any competent credible medical evidence that the Veteran's left ventricular ejection fraction was measured at 50 percent or less from 2011 to current.  

The Board has considered whether there is another diagnostic code which would provide the Veteran with a higher rating, but finds there is not.  The Veteran has been diagnosed with, and is in receipt of service connection, for residuals of rheumatic fever, including valvular heart disease.  While the Veteran has been diagnosed with coronary artery disease, he is not service-connected for such or any other heart disability. 

The Board has also considered Mittleider v. West, 11 Vet.App. 181 (1998), standing for the proposition that where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms should be treated as service-connected.  The case at hand, however, is distinguishable, as the June 2014 examiner, through a complete examination of claims file, was able to separate the Veteran's coronary artery disease symptoms and treatments from his rheumatic heart disease symptoms and treatments.  

The Board notes that generally a Veteran is competent to report symptoms such as fatigue, pain, and shortness of breath upon exertion.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or to differentiate symptoms from various different diseases of the parts of the heart, especially in light of the fact the Veteran has been diagnosed with nonservice-connected coronary artery disease.  

The Board also notes that the claims file reflects treatment for a back disability diagnosed as degenerative disc disease or osteoarthritis, sick sinus syndrome, gastroesophageal reflux disease, and venous insufficiency.  The Board finds that the competent credible medical evidence and analyses from licensed medical professionals are more probative than lay statements with regard to the severity of the Veteran's service-connected heart disease. 

In sum, the Board finds that the most probative evidence does not warrant a rating above 30 percent for residuals of rheumatic fever, including valvular heart disease, during the pendency of this appeal.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56.

Extraschedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  The rating codes for valvular heart disease (including rheumatic heart disease) consider symptoms such as fatigue, angina, and syncope.  The Veteran has not been shown to have symptoms beyond the normal rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  As noted above, the Veteran is in receipt of service connection for hearing loss, tinnitus, a scar, and valvular heart disease.  All of the pertinent symptoms and manifestations have been attributed to either the service-connected disabilities or his nonservice-connected disabilities.  The symptoms of his service-connected disabilities have been addressed by the appropriate diagnostic codes. See Mittleider v. West.  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

TDIU

The Veteran is service connected for bilateral hearing loss, residuals of rheumatic fever, including valvular heart disease, bilateral tinnitus, and a scar on his chest.  The Veteran had a combined evaluation of 20 percent from September 2003, 40 percent from August 2006, 50 percent from March 2009, and 70 percent from October 2010.  The Veteran filed a claim for individual employability in October 2010, declaring, "I contend that my service-connected heart condition warrants a higher rating as it deems me unable to maintain gainful employment."  

For the reasons below, the Board finds that the Veteran does not qualify for a TDIU on a schedular basis, and referral on an extraschedular basis is not warranted.  

The record reflects that the Veteran was last employed in 2009 as a self-employed land surveyor for approximately 38 years, most recently working 12 to 15 hours per week.  Prior to that job, the Veteran worked for the State Highway Department and the local municipality.  The Veteran has a high school diploma and three years of college education.  During service, his job description was listed as infantry.  

Based on the combined evaluations above, the Board notes that the Veteran first qualified for a schedular rating for TDIU in October 2010.  The Veteran's ratings are recognition that his disabilities may make it difficult to obtain and keep employment.  However, the question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience.  See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  The mere fact that the Veteran has not sustained long-term employment since 2009 is not synonymous with an inability to maintain substantial gainful employment. The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, not whether the Veteran can find employment.  Id.  The Veteran's age and non-service connected disabilities are not for consideration.  

The Veteran has alleged that he is unable to maintain employment due to his heart condition.  See October 2010 VA Form 9, November 2010 Veteran's Application for Increased Compensation Based on Unemployability, and August 2011 Statement in Support of Claim.  However, the examiner in a February 2013 examination concluded that the Veteran's heart condition does not impact his ability to work.  Furthermore, the examiner in the June 2014 VA examination concluded that it is less likely than not that the Veteran's current cardiac impairment was caused by, or is the result of, his service-connected heart disease, and that the Veteran has been asymptomatic from a rheumatic heart disease standpoint for more than a decade.

In sum, the clinical records are against a finding that a TDIU due to the Veteran's service-connected disabilities is warranted.  While the Veteran may have some impairment in positions requiring strong listening skills due to his service-connected bilateral hearing loss, the evidence does not reflect that he is unable to maintain substantial gainful employment in a sedentary position, or in a position with reduced or minimum walking and standing.  The record does not contain competent credible evidence that the Veteran is incapable of the mental acts required by employment consistent with his education and occupational experience.  

The Board has also considered whether the Veteran may qualify for a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b), but finds that he does not.  Where, as here, the Veteran's service-connected disabilities do not meet the evaluation requirements for a TDIU set forth in § 4.16(a), the Veteran may be granted a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  It is the Board, not the examiner, that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

As explained above, the Board has considered the Veteran's statements regarding his inability to work and the probative medical records.  The Board finds, based on the record as a whole, the competent credible evidence does not indicate that the Veteran is precluded from substantial gainful employment due to service-connected disabilities, singly or in combination and referral for consideration to the Director is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.

New and material evidence sufficient to reopen the claim for entitlement to service connection for a back disability has been received, and the appeal is granted to that extent.  

Entitlement to service connection for a back disability is denied.

Entitlement to an increased rating for residuals of rheumatic fever, including valvular heart disease, currently evaluated at 30 percent, is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


